Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 depend from cancelled claims and are therefore unclear.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US 20140309320), cited by the examiner as evidenced by Chen (US 20020188057).
The reference discloses composition example 5 in Table 3 on page 7 containing 73.5 parts of HDPE (d=0.948) and 4.5 parts SEPTON 4033, a SEEPS (such as is known in the art to mean a hydrogenated butadiene-isoprene block containing styrenic block copolymer with terminal styrene blocks; see Chen at paragraph 127) as in applicants “random block copolymer” such as is used in applicants specification examples and paragraph 36 of applicants published application. Note paragraph 111 for molded articles. Regarding claim 16 it is noted that isoprene is a branched monomer such as would yield branched monomeric units. With regard to the amounts of block copolymer recited by claim 1, note document claim 8. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prince (US 20140309320), cited by the applicants, and as evidenced by Chen, both cited and for the reasons set out above and also as evidenced by Iseki et al. (US 20120202053).
Prince does not explicitly disclose styrene contents for the SEPTON 4033 used but given that SEPTON 4033 is disclosed useable by applicants specification, an identical structure as in claim 7 is assumed. In any case, Iseki discloses that the styrene content of SEEPS 4033 is 30% at paragraph 22 and has 50% butadiene units in the diene block and thus Prince meets the limitations of the l,m,n and k requirements of claim 7. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's arguments filed 7-28-22 have been fully considered but they are not persuasive. Prince discloses high density polyethylene “copolymers” in document claim 8 and thus encompasses applicants amounts. The proposed amendment to the claims discussed in the interview summary was made to overcome the prior art disclosing copolymers of polyethylene although on further consideration it is not clear that such an amendment would have overcome Gu which was overcome by applicants amendment.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-27-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765